Citation Nr: 1635930	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  10-30 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (DM), to include as secondary to a service-connected back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1994 to May 1996.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for DM, to include as secondary to a service-connected back disability.

In January 2014, the Board remanded the claim for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the AOJ substantially complied with the Board's remand instructions by scheduling the Veteran for a VA examination and by readjudicating the claim in an October 2014 Supplemental Statement of the Case.


FINDING OF FACT

The evidence of record does not show that the Veteran's DM was incurred in or is a result of active duty service, or is related to his service-connected back disability.


CONCLUSION OF LAW

The criteria for service connection for DM, to include as secondary to a service-connected back disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA's duty to notify was satisfied by a letter on August 26, 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the Veteran was provided a VA examination in May 2014, to which an addendum was issued in October 2014.  This examination and its associated reports, taken as a whole, are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, where a veteran served 90 days or more of active service, and a certain chronic disease, such as DM, becomes manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Because the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in the severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disability, will be itself service-connected.  38 C.F.R. § 3.310(b).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, the Veteran contends that his DM is due to his service-connected back disability, which greatly affected his ability to exercise and resulted in weight gain over the years.  See VBMS, 9/4/08 Statement in Support of Claim.  Specifically, he stated that when his back spasmed, it locked up and was painful for an extended period of time, which limited his physical activity, which in turn increased his chances of weight gain.  See VBMS, 7/19/10 VA 9.

Service treatment records do not reflect any complaints, symptoms, treatments, or diagnoses of DM.  In fact, a May 1996 report of medical examination for separation reflects that the Veteran was found to have no sugar or albumin in his urine sample.  See VBMS, 6/12/96 STR, p. 6.

VA treatment records from August 2006 to February 2014 reflect a diagnosis of DM in August 2006; continued treatment and evaluation for DM; and instructions to continue with his medications, DM diet, exercise, and weight loss.  See VBMS, 8/26/08 VA Treatment Records, p. 4, 24; 5/24/07 VA Treatment Records, p. 20-21; 8/4/16 CAPRI, p. 44, 101, 126.

A May 2014 VA examination report indicated review of the Veteran's claims file, recounted the Veteran's history, and recited his complaints.  The VA examiner noted a DM diagnosis and that it was managed by restricted diet and oral hypoglycemic agents.  He also found that there were no recognized complications of DM.  He then opined that the Veteran's DM was less likely than not incurred in or caused by an in-service injury, event, or illness.  He explained that there were no in-service diagnoses or treatments for DM, and treatment for his DM began years after separation from active duty service.

The May 2014 VA examiner provided an addendum in October 2014, in which he opined that it was less likely than not that the current DM was incurred during service or manifested to a compensable degree within a year of service.  Given the Veteran's contentions that his DM is due to the inactivity and weight gain caused by his service-connected back disability, the VA examiner opined that the Veteran's obesity was not caused by or worsened by his service-connected disabilities.  He explained that although inactivity from his orthopedic injuries could contribute to weight increase, the major cause of obesity was overeating.  Therefore, although a sedentary lifestyle was contributory, it was not the cause of his weight gain.  The VA examiner then explained that DM is multi-factorial and cannot be blamed on any one factor, such as obesity.  Although obesity is one of the risk factors for the development of DM, genetics, age, and lifestyle also play key roles.  He then opined that the DM did not appear to have worsened beyond the natural progression due to his obesity, but rather appeared to have a typical pathogenesis for his age and time of onset of the disease.

After review of all of the evidence of record, lay and medical, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for DM, to include as secondary to his service-connected back disability.  Although there is a current diagnosis of DM, and the Veteran is service-connected for his back disability, the Board finds that the competent, probative, and persuasive evidence does not demonstrate that his service-connected back disability, specifically the limitation of physical activity and resulting weight gain, caused or aggravated his DM.

The only opinion provided regarding any possible relationship between the Veteran's current diagnosis of DM and his service-connected back disability was provided by the VA examiner in his October 2014 addendum.  He explained that the Veteran's weight gain and obesity was not worsened or caused by his service-connected back disability, specifically the limitation on physical activity, because weight gain is primarily caused by overeating and not a sedentary lifestyle.  Additionally, he opined that the Veteran's obesity did not cause or aggravate his DM as weight gain is only one risk factor out of many for the development of DM.  As such, the development of DM cannot be blamed on any one factor, such as obesity.  Furthermore, he noted that the Veteran's DM appears to have a typical pathogenesis given his age and time of onset of the disease.

The Board acknowledges the Veteran's contentions that his DM is directly related to his service-connected back disability.  However, as a lay person the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of a medically complex and internal disorder such as DM .  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Under the circumstances of this case, the determination of the nature or etiology of his DM involves medically complex disease processes because of its multiple possible etiologies and factors, require specialized testing to diagnose (such as an urinalysis), and manifest symptomatology that may overlap with other disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the Veteran is not competent to opine as to any medical nexus between his current DM and the service-connected back disability.  As such, there is no competent, probative, or persuasive evidence suggesting a relationship between the Veteran's DM and his service-connected back disability.

Additionally, the Veteran's service connection claim has also been evaluated under direct service connection, and the Board finds that his claim must be denied under this basis as well.  Although he has a current diagnosis of DM, the medical evidence fails to establish an in-service incurrence of any back injury, nor does the Veteran contend such.

Moreover, the evidence of record fails to establish a causal relationship between the present disability and active duty service.  There is no competent and probative evidence, such as a medical opinion, that suggests a link between the Veteran's current disability and active duty service.  In fact, the VA examiner specifically opined that his DM was less likely than not incurred in or caused by an in-service injury, event, or illness as there was no diagnosis or treatment in service and given the date he began receiving treatment for DM.

Furthermore, there is no evidence of the Veteran's DM manifesting to a compensable degree within one year of service.  The record does not reflect any diagnosis or treatment of DM prior to August 2006, 10 years after separation from service.  As such, the presumptive service connection provisions of chronic diseases under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) do not apply in this case.

The Veteran also does not contend symptoms of DM since service, nor does the medical evidence reflect any such indications of continuity of symptomatology since separation.  As such, 38 C.F.R. § 3.303(b) does not apply.  See Walker, 708 F.3d at 1331.

Based on the foregoing, the Board finds that the Veteran's DM was not caused by or related to active duty service or his service-connected back disability.  Accordingly, the claim for service connection for DM must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

The appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


